J-S42008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WILLIAM R. AINSWORTH,

                            Appellant                 No. 824 WDA 2015


                    Appeal from the PCRA Order April 20, 2015
                  In the Court of Common Pleas of Butler County
    Criminal Division at No(s): CP-10-CR-0000474-2012, CP-10-CR-0001802-
                                      2011

BEFORE: SHOGAN, OTT, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                               FILED JULY 26, 2016

        Appellant, William R. Ainsworth, appeals pro se from the April 20,

2015 order denying his first petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541–9546. We affirm.

        Pursuant to a negotiated plea, Appellant pled guilty on November 20,

2012, to one count of involuntary deviate sexual intercourse, forty-eight

counts of sexual abuse of children, twelve counts of criminal solicitation,

three counts of criminal attempt (unlawful contact), eight counts of unlawful

contact with a minor, and nine counts of criminal use of communication




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S42008-16



facility.1   N.T. (Plea), 11/20/12, at 3, 8–9.        In exchange for the plea, the

Commonwealth agreed to recommend an aggregate sentence of not less

than fourteen years to not more than twenty-eight years of imprisonment,

followed by a period of sixteen years of probation.          Id. at 3–4.   The trial

court agreed to the Commonwealth’s recommended sentence and sentenced

Appellant accordingly. N.T. (Sentencing), 4/29/13, at 21–25. Appellant did

not file a post-sentence motion or a direct appeal.

       Appellant filed a timely pro se PCRA petition on April 30, 2014, alleging

ineffective assistance of trial counsel.         The PCRA court appointed counsel,

who filed a petition to withdraw and a Turner/Finley2 no-merit letter. The

PCRA court, noting that it conducted an independent review of the record,

granted counsel’s motion to withdraw on March 27, 2015, and denied

Appellant’s PCRA petition on April 20, 2015. Appellant filed a timely notice

of appeal. Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.

       In his Rule 1925(b) statement, Appellant raised the following four

issues, which we set forth verbatim:

       a. Judge McCune erred when he failed to hold a Evidentiary
       Hearing to explore the fact that, Defendant never signed a copy
       of the plea agreement, and that he was never given the
____________________________________________


1
    Pursuant to Pa.R.Crim.P. 582(B)(1), on March 16, 2012, the
Commonwealth gave notice of joinder of the separate informations in the
companion cases charging Appellant with the instant crimes.
2
   Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -2-
J-S42008-16


     opportunity to call anyone to speak on his behalf at the
     sentencing proceedings, since he received absoutely no notice of
     the day he would be sentennced and as to why five months went
     by between the time defendant plead guilty until he was
     sentenced.

     b. Defednant never had the opportunity to review all of            his
     discovery, since when he did review a small portion of it,        the
     Assistant Attorney Genreal and two Sheriff personal were in       the
     same room, which ensured no private conversation with              his
     attorney, Attorney Schults.

     c. Defendant sent PCRA counsel, Attorney Harris, a letter
     explaining he never spoke to his Attorney Schults in private
     concerning discovery, statements, etc., that he did not
     understand his sentence, since he did not make a knowing and
     intellegent plea of guilt, due to the bad advice, Attorney Schultz,
     gave him to plead guilty; and that his statments were given to
     him without issueing him warnings pursuant to Miranda v.
     Arizona, warnings, therefore, defendant did not know he could
     have counsel present.

     d. Defendant has requested copies of the transcripts, and all
     discovery in this case nad has not received it, and is in no
     position to properly litigate this case to file his PCRA, to object to
     Counsel’s no merit letter, this Court’s Notice of Intent to Dismiss,
     or to properly file, this. Statement of Errors Complained on
     Appeal, or the Brief for Appellant in the Superior Court.

Statement of Errors Complained of on Appeal, 7/6/15, at ¶ 11.

     On appeal, Appellant raises the following single issue for our review,

which we set forth verbatim:

     DID THE PCRA COURT ERR WHEN IT RULED THAT THERE IS NO
     MERIT TO APPELLANT’S ISSUE THAT HE REQUIRES COPIES OF
     TRANSCRIPTS AND ALL DISCOVERY MATERIALS IN THIS CASE
     IS IN NO POSITION TO PROPERLY LITIGATE THIS CASE TO FILE
     HIS PCRA, TO OBJECT TO COUNSEL’S NO MERIT LETTER, THE
     COURT’S NOTICE OF INTENT TO DISMISS, OR TO PROPERLY
     FILE, HIS STATEMENT OF ERRORS COMPLAINED OF ON APPEAL,
     OR THE BRIEF FOR APPELLANT IN THE SUPERIOR COURT?


                                     -3-
J-S42008-16


Appellant’s Brief at 3.

            We review an order dismissing a petition under the PCRA
      in the light most favorable to the prevailing party at the PCRA
      level. Commonwealth v. Burkett, 5 A.3d 1260, 1267 (Pa.
      Super. 2010). This review is limited to the findings of the PCRA
      court and the evidence of record. Id. We will not disturb a
      PCRA court’s ruling if it is supported by evidence of record and is
      free of legal error. Id. This Court may affirm a PCRA court’s
      decision on any grounds if the record supports it. Id. Further,
      we grant great deference to the factual findings of the PCRA
      court and will not disturb those findings unless they have no
      support in the record. Commonwealth v. Carter, 21 A.3d 680,
      682 (Pa. Super. 2011). However, we afford no such deference
      to its legal conclusions. Commonwealth v. Paddy, 609 Pa.
      272, 15 A.3d 431, 442 (2011); Commonwealth v. Reaves,
      592 Pa. 134, 923 A.2d 1119, 1124 (2007). Where the petitioner
      raises questions of law, our standard of review is de novo and
      our scope of review plenary. Commonwealth v. Colavita, 606
      Pa. 1, 993 A.2d 874, 886 (2010).

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012).

      We first note that our Supreme Court “rebuked this Court for sua

sponte addressing the propriety of a Turner/Finley no-merit letter where

that specific issue was not raised on appeal . . . .” Ford, 44 A.3d at 1197.

Because Appellant fails to raise the propriety of the PCRA court’s grant of

counsel’s petition to withdraw, that issue is not before us. Commonwealth

v. Pitts, 981 A.2d 875, 889 n.4 (Pa. 2009). We also observe that Appellant

has abandoned the first three issues identified in his Pa.R.A.P. 1925(b)

statement. Thus, those issues are waived and likewise, are not before us.

See Pa.R.A.P. 2116(a) (“No question will be considered unless it is stated in

the statement of questions involved or is fairly suggested thereby.”).




                                     -4-
J-S42008-16


Therefore, the only issue preserved for review is Appellant’s claim that he

did not receive transcripts and was thus incapable of pursuing his appeal.3

         Like the PCRA court, we conclude that Appellant is not entitled to

relief. The PCRA court stated that Appellant was represented by counsel at

every stage of the proceedings through the filing of his PCRA petition. PCRA

Court Opinion, 9/9/15, at 2. Attached to counsel’s Turner/Finley no-merit

letter at Exhibit A are the notes of testimony from the guilty plea colloquy on

November 20, 2012.4 Appellant avers that he asked PCRA counsel for the

relevant transcripts, without offering any representation when such request

was made, but he did not receive them. Appellant’s Brief at 6. However, he

does not assert PCRA counsel’s ineffectiveness for failure to provide him with

the notes of testimony.        “[W]hen counsel files a Turner/Finley no-merit

letter    to   the   PCRA   court,   a   petitioner   must   allege   any   claims   of

ineffectiveness of PCRA counsel in a response to the court’s notice of intent




____________________________________________


3
  While Appellant also referenced his failure to receive discovery materials,
Appellant’s Brief at 6, Appellant failed to develop the claim in his brief.
Commonwealth v. Spotz, 18 A.3d 244, 282 (Pa. 2011). Thus, despite his
bald assertion that he was entitled to receive them, Appellant fails to argue
the issue with any particularity. Therefore, this claim also is waived. Id.
4
  Thus, in light of the existence of the guilty plea transcript, it is curious that
the PCRA court ordered the transcription of the notes of testimony for that
hearing on May 19, 2015.



                                           -5-
J-S42008-16


to dismiss.” Ford, 44 A.3d at 1198.5 This claim, which is more akin to a

motion for relief, does not present a preserved issue for review in this

appeal.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/2016




____________________________________________


5
   Because the PCRA court allowed counsel to withdraw when it issued its
notice of intent to dismiss, Order, 3/27/15, at 1, 2–3, there is no potential
issue regarding hybrid representation. Ford, 44 A.3d at 1198 n.4.



                                           -6-